

116 S528 ES: Fairness For Breastfeeding Mothers Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 528IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 40, United States Code, to provide a lactation room in public buildings, and for
 other purposes.1.Short titleThis Act may be cited as the Fairness For Breastfeeding Mothers Act of 2019.2.Lactation rooms in public buildings(a)In generalChapter 33 of title 40, United States Code, is amended—(1)by redesignating sections 3315, 3316, and 3317 as sections 3316, 3317, and 3318, respectively; and(2)by inserting after section 3314 the following:3315.Lactation rooms in public buildings(a)DefinitionsIn this section:(1)Appropriate authorityThe term appropriate authority means—(A)the head of a Federal agency;(B)the Architect of the Capitol; and(C)another official authority responsible for the operation of a public building.(2)Covered public building(A)In generalThe term covered public building means a public building that—(i)is open to the public; and(ii)contains a public restroom.(B)InclusionThe term covered public building includes a building listed in section 5101 or 6301.(3)Lactation roomThe term lactation room means a hygienic place, other than a bathroom, that—(A)is shielded from view;(B)is free from intrusion; and(C)contains—(i)a chair;(ii)a working surface; and(iii)if the public building is supplied with electricity, an electrical outlet.(b)Lactation rooms requiredExcept as provided in subsection (c), the appropriate authority of a covered public building shall ensure that the building contains a lactation room that is made available for use by members of the public to express breast milk.(c)ExceptionsA covered public building may be excluded from the requirement in subsection (b) at the discretion of the appropriate authority if—(1)the public building—(A)does not contain a lactation room for employees who work in the building; and(B)does not have a room that could be repurposed as a lactation room or a space that could be made private using portable materials, at a reasonable cost; or(2)new construction would be required to create a lactation room in the public building and the cost of the construction is not feasible.(d)No unauthorized entryNothing in this section authorizes an individual to enter a public building or portion of a public building that the individual is not otherwise authorized to enter..(b)Technical amendmentThe table of sections for chapter 33 of title 40, United States Code, is amended by striking the items relating to sections 3315 through 3317 and inserting the following:3315. Lactation rooms in public buildings.3316. Delegation.3317. Report to Congress.3318. Certain authority not affected..(c)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.Passed the Senate June 26, 2019.Secretary